DETAILED ACTION
Status of Application: Claims 1-15 are present for examination at this time.  
Claims 1-15 are allowed.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on September 14, 2012 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 8, and 15): 
             The closest prior art of record “CHANNEL STATE INFORMATION REPORTING METHOD, UE, BASE STATION AND COMPUTER READABLE STORAGE MEDIA” US20200383119A1, “METHOD FOR TRANSMITTING OR RECEIVING SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE THEREFOR”  US20200186321A1,  “METHOD AND WIRELESS DEVICE FOR PERFORMING POSITION MEASUREMENT IN NB IOT” US2019024637A1, “NETWORK CONFIGURATION CHANGE ANALYSIS USING MACHINE LEARNING” 20190306023, And “Method For Use In Device-To-Device Communication, Wireless Communication System, And Architecture” US10045191B2 fails to anticipate or render obvious the concept of an IoT (Internet of Things Device, note that D2D, M2M, V2V, and V2X equivalent communications were searched as well) within the same monitored space as an access point where channel state information  providing frequency response is compared between the access point and that of the IoT device where said comparison results in an updating of the CSI information using the IoT device’s data to overwrite that of the access point in a network database.  While the individual concepts could be found: monitoring the space and measuring the various CSI between an IoT device and AP, comparing CSIs, database overwrites of CSI data on the basis of said comparison; those limitations could not be found across less than 3 references, and there did not seem to be a reason to combine those limitations in the same manner as Applicant’s claims without turning to impermissible hindsight reasoning. 
“Channel State Information Reporting Method, UE, Base Station And Computer Readable Storage Media” US20200383119A1 Discusses the CSI reporting (paras 3-7)but not comparison of the CSI data let alone a replacement/substitution/of the first data for the second data as a result of the comparison. 

“[0254] In other words, when the NB-IoT UE enters the new cell, the BS may perform the initial cell search, and more particularly, the base station may synchronize with the UE. Specifically, the base station may synchronize with the NB-IoT UE by transmitting the NPSS and NSSS to the UE and transmit the information such as the cell ID. The base station may transmit the broadcast information in the cell by transmitting (or broadcasting) the NPBCH to the NB-IoT UE. The BS may transmit the DL RS to the NB-IoT UE during the initial cell search to check the downlink channel state”

“Method And Wireless Device For Performing Position Measurement In NB IOT”
US2019024637A1
[0116] The NB IoT device checks the index of the selected D-PRB. If the D-PRB is a non-anchor PRB (or non-anchor carrier), the NB IoT device measures a channel state of the PRB. That is, when the index of the selected D-PRB indicates a non-anchor PRB, the NB IoT device measures the channel state of the PRB. As a method for measuring a channel state of a non-anchor PRB (or non-anchor carrier), an NRS (Narrowband Reference Signal) may be used. The NRS is provided all the time irrespective of the operation mode (e.g., in-band mode/guard-band mode/stand-alone mode) of NB-IoT and thus can be commonly used. If an LTE-based CRS is provided from the eNB, the NB IoT device may use the CRS for channel state measurement. A channel state measured through the NRS may be a value such as RSRP or RSRQ. When a measured value such as RSRP or RSRQ does not satisfy a specific threshold value, the NB IoT device can determine that the non-anchor PRB (or non-anchor carrier) is not suitable to receive downlink data. Here, the threshold value may be a value fixed in advance. Alternatively, the eNB may dynamically or semi-statically signal at least one of a plurality of available threshold values to the NB IoT device. For example, the eNB may signal the threshold value to the NB IoT 

discusses a similar concept in an IoT system and also lacks the comparison step.

“Network Configuration Change Analysis Using Machine Learning”
US20190306023 at ¶¶11, 61, 63, 75, and 77 discusses where the system compares network parameters values and updates based on changes but lacks the separate AP and IoT CSI measurements.

“Method For Use In Device-to-device Communication, Wireless Communication
System, And Architecture” US10045191B2 at Abstract and Claim 5 discussescomparing 1st and 2nd CSIs in a D2D environment (equivalent to the IoT environment herein) but does not perform a substitution/update/replacement on the basis of that comaprison.
 	Using all these references together or a subset combination started to strain the reasonable number of references for a rejection and began to tread into impermissible hindsight and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642